Name: Commission Regulation (EEC) No 2639/83 of 19 September 1983 on arrangements for imports into the United Kingdom of certain textile products (categories 15 B and 16) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 16 Official Journal of the European Communities 22. 9 . 83 COMMISSION REGULATION (EEC) No 2639/83 of 19 September 1983 on arrangements for imports into the United Kingdom of certain textile products (categories 15 B and 16) originating in Thailand from Thailand before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of categories 1 5 B and 16 respectively, specified in the Annex hereto and originating in Thailand, exceeded the levels referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No- 3589/82, Thailand was notified on 4 and 18 July 1983 of requests for consultations ; Whereas, pending the outcome of the requested consultations, imports into the United Kingdom were made subject to provisional quantitative limits by Commission Regulations (EEC) No 2198/83 (2) and (EEC) No 2101 /83 0 ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1983 to 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Thai ­ land between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits for the year 1983 ; Whereas these quantitative limits should not prevent the importation of products covered by it shipped HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the categories of products originating in Thailand and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2. Imports of such products shipped from Thailand to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Thailand to the United Kingdom on or after 1 January 1983 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the date of entry into force of this Regulation . Article 3 Regulations (EEC) No 2198/83 and (EEC) No 2101 /83 are hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 211 , 3 . 8 . 1983 , p. 15 . (3 OJ No L 204, 28 . 7 . 1983, p. 27 . 22. 9 . 83 Official Journal of the European Communities No L 261 / 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third country MemberState Units Quantitative limits from 1 January to 31 December 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39 , 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Thailand UK 1 000 pieces 1983 : 205 (') 1984 : 213 1985 : 222 1986 : 231 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits Thailand UK 1 000 pieces 1983 : 111 (2) 1984 : 117 1985 : 122 1986 : 128 (') For 1983 a special supplementary quantity of 39 000 pieces has been agreed. (2) For 1983 a special supplementary quantity of 30 000 pieces has been agreed.